DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-17, 19-24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  10, 11, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rasmus (US 9684325 B1), in view of Doyle et al.(hereinafter Doyle) (US 20160179181 A1).
As to claim 10, Rasmus teaches a voltage regulator [FG. 1: regulator 100], comprising: 
a powertrain to output a supply voltage [FIG. 1: output 130]; and 
circuitry to regulate the supply voltage, wherein: 
the circuitry is to regulate the supply voltage relative to a reference voltage with a low bandwidth control loop, and relative to a voltage higher than the reference voltage with a high bandwidth control loop and the high bandwidth control loop has a higher bandwidth than the low bandwidth control loop [Col. 8, lines 51-58: “the first feedback circuit 420 of the LDO voltage regulator 400 has low gain and high bandwidth for responding to fast transients on the power supply and fast changes in the current load. The second feedback circuit 430 of the LDO voltage regulator 400 has high gain and low bandwidth for correcting the gain error of the first feedback circuit 420.”]
Rasmus does not teach setting a droop threshold is lower than the reference voltage.
Doyle teaches setting a droop threshold is lower than the reference voltage [0025: “The spike-like dip 205 may result in the supply voltage 215 dropping below minimum level for proper operation of the SoC.”] [Therefore, the threshold can be set at the minimum level.”].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of setting minimum level as threshold as suggested in Doyle into Rasmus to regulate output voltage with low-bandwidth control loop or high-bandwidth control loop. One having ordinary skill in the art would have been motivated to make such modification to optimize the performance of the voltage regulator.
As to claim 11, Rasmus teaches wherein the circuitry comprises a first controller to receive a digital representation of an error between the supply voltage and the reference voltage, and to generate a duty cycle command, wherein the duty cycle command is to instruct a second controller to adjust a duty cycle of a signal which is used to adjust the supply voltage [col. 3, lines 51-59: “During operation, the feedback circuit 120 drives the control input 114 of the pass element 110 in a direction that reduces the difference (error) between the reference voltage Vref and the feedback voltage Vfb input to the feedback circuit 120. Since the feedback voltage Vfb is approximately equal to the regulated voltage Vreg in this example, the feedback circuit 120 drives the control input 114 of the pass element 110 to force the regulated voltage Vreg to be approximately equal to the reference voltage Vref.”].
As to claim 16, Rasmus teaches wherein the circuitry comprises  a bridge having a high-side switch and a low-side switch, the high-side switch and the low-side switch are controllable by a first signal and a second signal, and the first and second signals have a duty cycle adjusted according to the duty cycle command [FIG. 5].
As to claim 21, Rasmus  teaches wherein: the circuitry is to facilitate a transition from the high bandwidth control loop to the low bandwidth control loop when the supply voltage is close, within a specified margin, of the reference voltage; and to facilitate the transition, the circuitry is to implement a timer to wait for a configurable number of clock cycles before transitioning to the low bandwidth control loop .
Allowable Subject Matter
Claims 1-3, 5-9, 17, 19, 20, 22, 23 and 24 are allowed.
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/           Primary Examiner, Art Unit 2187